Citation Nr: 1438737	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-37 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than October 21, 2001, for the grant of service connection for ischemic heart disease (IHD), for accrued benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1941 to August 1942, and from October 1945 to February 1946.  He was a prisoner of war from April 1942 to August 1942.  The Veteran died in October 2002, and the Appellant is the Veteran's surviving son.

In January 2013, the claim for entitlement to an earlier effective for IHD was denied by the Board.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  A Joint Motion for Partial Remand was filed in February 2014.  The Court granted the Joint Motion, vacated the Board's January 2013 decision on this issue, and remanded the case. 


FINDING OF FACT

Resolving all reasonable doubt in favor of the claimant, the Veteran's IHD was shown to onset prior to October 21, 2001.


CONCLUSION OF LAW

The criteria for an effective date of March 8, 1999, but not before, for service connection for ischemic heart disease have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a claim in March 1999 for entitlement to service connection for ischemic heart disease.  In October 2002, the RO granted service connection for IHD, effective May 8, 2002.  Unfortunately, in October 2002, the Veteran passed away.  The Veteran's son has substituted himself for the Veteran regarding the accrued benefits claim for an earlier effective date for service connection for ischemic heart disease.  

Accrued benefits are benefits to which an individual was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.100 (2013). 

The claims considered in this decision were pending at the time of the Veteran's death, and had not been finally adjudicated by VA on or before the date of death.  The Appellant filed a claim for accrued benefits within one year of the Veteran's death, and it was timely filed.

An October 2008 rating decision granted a 30 percent rating for ischemic heart disease, effective May 8, 2002.  A June 2010 rating decision granted an earlier effective date of October 21, 2001, for service connection for ischemic heart disease.  The Appellant contends that an effective date earlier than October 21, 2001, for the grant of service connection for ischemic heart disease is warranted.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400 (2013).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2013).

The Veteran separated from active service in February 1946.  The Veteran submitted a claim of entitlement to service connection for ischemic heart disease that was received by VA in March 1999, more than one year after separation from service.  Therefore, the assignment of an effective date the day following discharge is not warranted.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2013).

The RO received the Veteran's claim for entitlement to service connection for ischemic heart disease on March 8, 1999.  That claim was an informal claim for benefits for disability as a result of being a prisoner of war, and was clarified by submission of medical evidence within a year that claimed service connection for a heart disability.  Thus, the Board finds that in this case, March 8, 1999, is the date of receipt of the Appellant's claim for service connection for a heart disability.  There is no earlier claim, informal or formal, of record prior to March 8, 1999.

The Veteran's service medical records are absent for any reports, complaints, or treatments for ischemic heart disease.

A May 1975 x-ray report from Singian Memorial Hospital shows that the Veteran's heart and diaphragm appeared normal.  The aorta was slightly atheromatous.  

A January 1999 radiological report from Batangas Regional Hospital shows that the Veteran was assessed with an aorta that was tortuous and calcified.  The impression was noted as an atheromatous aorta.  

A July 1999 VA examination report shows that the Veteran was diagnosed with no objective evidence of ischemic heart disease.  

An October 2001 radiology report from the Hospital of the Holy Cross indicated that the Veteran's heart appeared enlarged, with left ventricle prominence.  His aorta was tortuous and calcified.  The radiologist impression was an atheromatous aorta and mild cardiomegaly left ventricle.  

An August 2006 VA examination report shows that the Veteran's ischemic heart disease was at least as likely as not related to his death.  The VA examiner's rationale noted the July 1999 VA examination report findings.  In discussing the July 1999 VA examination, the VA examiner reported that there were diagnostic findings of ischemic heart disease, such as an atheromatous aorta and a finding of an enlarged left ventricle, certification for coronary artery disease, and a history of congestive heart failure.  

The Board interprets the August 2006 VA examiner's opinion to mean that an atheromatous aorta or an enlarged left ventricle are indications of the presence of ischemic heart disease.  Therefore, the Board finds that evidence records shows that the Veteran was diagnosed with an atheromatous aorta in May 1975 and more recently in January 1999.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that his claim for an earlier effective date for service connection ischemic heart disease is granted with an effective date of March 8, 1999, the date of receipt of the claim for benefits.  The Board finds that an earlier effective date prior to March 8, 1999, is not warranted because there is no earlier claim of record for ischemic heart disease or any heart disability.  38 C.F.R. § 3.400(o)(2) (2013).

Reasonable doubt must be resolved in favor of the claimant.  Therefore, the Appellant's claim for an earlier effective date for service connection for ischemic heart disease is warranted and an effective date of March 8, 1999, but not earlier, for accrued benefits purposes, is granted.  38 C.F.R. 3.102(b) (2013), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an earlier effective date of March 8, 1999, but not earlier, for service connection for ischemic heart disease, for accrued benefits purposes, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


